DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 01/22/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “subtracting, by a subtractor, the output of the second subfilter from the output of the first subfilter; multiplying, by a multiplier, N samples by a constant; receiving, by a serial-to-parallel (S2P) converter, a number of samples as a serial input from a first subfilter, the second subfilter, and the multiplier” is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. According the Specification and FIG. 4 and 11, the output of subfilters 1130 of polyphase decimator are added by adder 1135. However, there is no indication of a subtractor to subtract the output of the subfilters. In fact, the subtractor is located before the subfilters as showed in FIG. 11, components 1120. With claim 1 being claimed a method for a polyphase decimator, the limitation “subtracting, by a subtractor, the output of the second subfilter from the output of the first subfilter” is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
According to the specification in page 11 lines 21-27, the multiplication of constant x to the N samples is performed in the polyphase interpolator. With claim 1 being claimed a method for polyphase decimator, the constant x has been changed to (xm + xR-m) and (xm - xR-m) as disclosed in page 13 lines 4-9. With the equation (xm + xR-m) and (xm - xR-m), x is no longer a constant number because it is varies based on the equation. Therefore, the limitation “multiplying, by a multiplier, N samples by a constant” is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Nevertheless, FIG. 4 and 11 shows the serial-to-parallel converter is placed before the subfilters and the multiplier, in which the claimed limitation of serial-to-parallel converter to receives a number of samples as serial input from the subfilters and multiplier is not possible. The drawings does not include in feedback loop that would feedback the output of the subfilter and multiplier into the serial-to-parallel converter. Therefore, the limitation “receiving, by a serial-to-parallel (S2P) converter, a number of samples as a serial input from a first subfilter, the second subfilter, and the multiplier” is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 2-7 are rejected under the same scope as being dependent on the rejected independent claim 1.

Claims 8 and 15 is rejected on the same ground as for claim 1 because of similar scope. Claims 9-14 are rejected under the same scope as being dependent on the rejected independent claim 9. Claims 16-20 are rejected under the same scope as being dependent on the rejected independent claim 15.

Regarding claims 2, 9, and 16, the limitation “the number of samples comprises 3N samples” is rejected under 35 U.S.C. 112(a) as failing to comply with the written 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berscheid et al. US 2016/0079960 in view of Kobayashi et al. US 2009/0262758.
Berscheid discloses A method for a polyphase decimator, the method comprising: 

subtracting, by subtractor, the output of the second subfilter from the output of the first subfilter (see FIG. 1B, wherein post-add includes a subtractor that subtracts the output of second subfilter ½(H0-H1) from the output of the first subfilter ½(H)+H1));
multiplying, by a multiplier, N samples by a constant (see FIG. 1B, wherein constant ½ is multiplied in X0 and X1 samples).
However Berscheid does not explicitly disclose receiving, by a serial-to-parallel (S2P) converter, a number of samples as a serial input from the first subfilter, the second subfilter, and multiplier; and generating, by the S2P converter, the number of samples in parallel. Kobayashi teaches receiving, by a serial-to-parallel (S2P) converter, a number of samples as a serial input from the first subfilter, the second subfilter, and multiplier; and generating, by the S2P converter, the number of samples in parallel (see FIG. 7 and ¶ [0003-0004], wherein serial-parallel conversion circuit 71 receives a number of samples and output the number of samples in parallel). Kobayashi further discloses solution to solve for the problem with apparatus size and adjusting parts of the apparatus increase (see ¶ [0002]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made  ¶ [0002]).

Claims 8 and 15 are rejected on the same ground as for claim 1 because of similar scope.

Consider claims 2, 9, and 16, Berscheid discloses wherein the number of samples comprises 3N samples (see FIG. 4B, wherein there is 18 outputs from 6 inputs samples i.e. 3N samples).

Consider claims 3, 10, and 17, Berscheid discloses wherein the first subfilter and the second subfilter have N taps (see FIG. 2B and ¶ [0089]).

Consider claims 4, 11, and 18, Berscheid discloses wherein: 20the first subfilter has a first coefficient function:                        
                            (
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            m
                                        
                                    
                                    +
                                    
                                        
                                            h
                                        
                                        
                                            R
                                            -
                                            m
                                        
                                    
                                
                                
                                    2
                                
                            
                            )
                        
                    ; (see FIG. 1B, wherein the first subfitler coefficient function = ½ (H0+H1)) and
 the second subfilter has a second coefficient function:                         
                            (
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            m
                                        
                                    
                                    -
                                    
                                        
                                            h
                                        
                                        
                                            R
                                            -
                                            m
                                        
                                    
                                
                                
                                    2
                                
                            
                            )
                        
                     (see FIG. 1B, wherein the second subfilter coefficient function = ½ (H0-H1)).

 

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berscheid et al. US 2016/0079960 in view of Kobayashi et al. US 2009/0262758 as applied to claims 1, 8, and 15 above, and further in view of Mou.
Consider claim 6, Berscheid in view of Kobayashi discloses every claimed limitation in claim 1.
However Berscheid in view of Kobayashi does not explicitly disclose wherein the polyphase decimator comprises a polyphase Nyquist digital filter. Mou teaches wherein the polyphase decimator comprises a polyphase Nyquist digital filter (see col. 20 lines 62-63). Mou further discloses increasing efficiency of decimator (see col. 21 lines 2-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Berscheid in view of Kobayashi, and to include wherein the polyphase decimator comprises a polyphase Nyquist digital filter, as taught by Mou for the purpose of increasing efficiency of decimator, as discussed by Mou (see col. 21 lines 2-3).

Claims 13 and 20 are rejected on the same ground as for claim 6 because of similar scope.



Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JANICE N TIEU/Primary Examiner, Art Unit 2633